MEMORANDUM OPINION
BUSSEY, Presiding Judge:
Bobbie Leon Shipman, hereinafter referred to as “defendant,” entered a plea of guilty to the offense of Larceny of an Automobile and was sentenced to fifteen (15) years imprisonment, and after first indicating he did not wish to appeal, later changed his mind and from said Judgment and Sentence a timely appeal has been perfected to this Court.
The defendant does not contend any irregularities concerning the plea of guilty and this appeal concerns only the excessiveness of punishment. The record before this Court does not contain material concerning the circumstances of the offense. The record does reveal that the defendant, with counsel, voluntarily entered a plea of guilty with full knowledge of the consequences of such plea. It is the burden of one who seeks relief of a conviction on appeal to present sufficient facts in the record to warrant this Court to grant affirmative relief. Absent some showing in the record that the punishment was excessive, this Court cannot conscientiously determine that the punishment is in fact excessive. The Judgment and Sentence is therefore affirmed.